                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       USA,                                             Case No. 18-cr-00392-CRB-1
                                   9                      Plaintiff,
                                                                                            ORDER EXCLUDING EXPERT
                                  10               v.                                       TESTIMONY
                                  11       NICHOLAS KING BEYER,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13              Nicholas Beyer stands accused of making false statements and concealing material facts
                                  14   from the Federal Aviation Administration, in violation of 18 U.S.C. § 1001(a)(1) and (2).
                                  15   Indictment (dkt. 1). The charges arise from Beyer’s answers on Federal Aviation Administration
                                  16   Form 8500-8. Id. On two separate occasions, Beyer answered the question “Have you ever in
                                  17   your life been diagnosed with, had, or do you presently have . . . [m]ental disorders of any sort;
                                  18   depression, anxiety, etc.” in the negative. Id.; see also Trial Ex. 2; Trial Ex. 5. The Government
                                  19   alleges this was false, because Beyer had previously been diagnosed with major depressive
                                  20   disorder by the Department of Veterans Affairs. Mot. (dkt. 69) at 5. And on the same form,
                                  21   Beyer twice failed to disclose that he was receiving disability for major depressive disorder when
                                  22   explaining why he was receiving medical disability benefits from the VA. Indictment.
                                  23              Prior to trial, the Government moved to exclude the testimony of two proposed expert
                                  24   witnesses, Dr. Cheryl-Grace Patty and Dr. Charles Dennison.1 See generally Mot. That motion is
                                  25   granted for the following reasons.
                                  26
                                  27   1
                                         Beyer was convicted on all counts after a bench trial on January 14, 2020. See Docket 104.
                                  28   The Court granted the Government’s motion to exclude Beyer’s experts prior to trial. This Order
                                       explains the reasoning underlying that decision.
                                       I.     DR. CHERYL-GRACE PATTY
                                   1
                                              Dr. Patty would have testified that the VA over-diagnosed Beyer with major
                                   2
                                       depressive disorder and that the VA often over-diagnosed veterans with disabilities. Mot.
                                   3
                                       at 3–5. As an initial matter, it is far from clear that whether Beyer is or ever was depressed
                                   4
                                       is relevant to the charges in this case. Form 8500-8 asked whether Beyer had ever been
                                   5
                                       diagnosed with depression. Whether Beyer was actually depressed does not change the
                                   6
                                       fact that he had received a diagnosis of major depressive disorder. The accuracy of his
                                   7
                                       diagnosis does not change the falsity of his answer. Similarly, whether Beyer was actually
                                   8
                                       depressed does not change the fact that the VA’s diagnosis was a basis for his disability
                                   9
                                       benefits.
                                  10
                                              Beyer argues that Dr. Patty’s testimony is nevertheless relevant, because “[i]f
                                  11
                                       Mr. Beyer was aware he was misdiagnosed with major depressive disorder, and never in
                                  12
Northern District of California




                                       fact had that condition, then the jury—and should—acquit him in view of the
 United States District Court




                                  13
                                       government’s failure to prove mens rea.” Opp’n at 3. This theory requires the jury to
                                  14
                                       accept that Beyer interpreted the question “[h]ave you ever in your life been diagnosed
                                  15
                                       with . . . [m]ental disorders of any sort; depression, anxiety, etc.” to really be asking “have
                                  16
                                       you ever in your life been correctly diagnosed with . . . [m]ental disorders of any sort;
                                  17
                                       depression, anxiety, etc.” Reading the word “correctly” into the question’s plain language
                                  18
                                       is wholly unsupported by Form 8500-8’s plain language.
                                  19
                                              But even assuming that a reasonable fact-finder could have been persuaded that
                                  20
                                       Beyer adopted this eye-raising interpretation of Form 8500-8’s medical history questions,
                                  21
                                       the chain of inferences necessary to make Dr. Patty’s diagnosis relevant to Beyer’s mens
                                  22
                                       rea is still far too attenuated to overcome the potential confusion and prejudice it would
                                  23
                                       create. Beyer’s theory is that he did not have the requisite mens rea because he believed
                                  24
                                       the form was really asking whether he had ever been correctly diagnosed with depression,
                                  25
                                       and he knew his diagnosis was erroneous. Opp’n at 3. Dr. Patty’s testimony ostensibly
                                  26
                                       supports this theory because she believes Beyer was not depressed. Mot. at 3–5. She
                                  27
                                       reached this conclusion after Beyer made the false statements at issue in this case, and
                                  28
                                                                                      2
                                   1   based only on Beyer’s naval medical records and her own experience. Mot. at 4. Dr.
                                   2   Patty’s testimony is of limited usefulness in determining whether Beyer subjectively
                                   3   believed he was depressed despite his VA diagnosis, an issue which, as discussed above,
                                   4   may or may not be relevant at all.
                                   5          On the other hand, this testimony poses a significant danger of confusion and
                                   6   prejudice. Testimony regarding the accuracy of Beyer’s depression diagnosis would
                                   7   distract the factfinder with an issue that is, at most, tangential to the case. (Remember that
                                   8   the accuracy of Beyer’s diagnosis is relevant only insofar as it supports his claim that he
                                   9   subjectively believed he was misdiagnosed, which is itself relevant only if one accepts that
                                  10   he also believed Form 8500-8 was asking whether he had been accurately diagnosed with a
                                  11   mental condition.) Dr. Patty’s testimony also threatens to prejudice the factfinder against
                                  12   the VA by impugning its diagnoses in general, even though the accuracy of the specific
Northern District of California
 United States District Court




                                  13   diagnosis in this case is itself of limited relevance. Because the risk of unfair prejudice
                                  14   and confusion substantially outweighs the limited probative value of Dr. Patty’s testimony,
                                  15   the Government’s motion to exclude is granted. Fed. R. Evid. 403.
                                  16   II.    DR. CHARLES DENNISON
                                  17          Dr. Dennison would have testified “about the [Aviation Medical Examiner]
                                  18   examination process,” Mot. at 6–7, and specifically about “how AMEs address issues of
                                  19   mental health disclosures by airman applicants,” “any general flaws in how the FAA
                                  20   instructs AMEs to address mental health issues,” and how mental health conditions are
                                  21   evaluated and handled in the examination process, Opp’n at 3–4. Beyer argues that this
                                  22   evidence goes to the materiality of the alleged false statements and concealed facts, and
                                  23   rebuts the Government’s expert testimony. Id. at 4. He argues, for example, that “[t]he
                                  24   FAA’s failure to establish clear standards or require relevant training directly undermines
                                  25   the government’s own expert’s proposed testimony that mental health disclosures are
                                  26   important to public safety and material to the FAA’s activities and decision making
                                  27   processes.” Id.
                                  28          But Beyer concedes that to show materiality, the Government only had to show that
                                                                                      3
